Citation Nr: 0703672	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  96-31 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey




THE ISSUES

1.  Entitlement to service connection for a bilateral wrist 
disorder, claimed on a direct basis and as secondary to an 
undiagnosed illness.  

2.  Entitlement to service connection for a right ankle 
disorder, claimed on a direct basis and as secondary to an 
undiagnosed illness.  




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1967 to 
July 1993.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 RO rating decision that 
denied service connection for generalized joint pain.  

The veteran testified before the RO's Hearing Officer in 
November 1996.  

In August 1998, the Board remanded this case to the RO for 
additional evidentiary development.  

In June 2002, the Board undertook additional development of 
the veteran's claims pursuant to authority then granted under 
67 Fed. Reg. 3,009, 3,104 (Jan. 23, 2002) (codified at 
38 C.F.R. § 19.9(a)(2)).  

Shortly thereafter, on May 1, 2003, the United States Court 
of Appeals for the Federal Circuit decision Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) invalidated 38 C.F.R. § 19.2(a)(2).  As a 
result of that decision, the Board determined that it could 
no longer directly undertake evidentiary development with 
respect to the veteran's claims, and accordingly remanded the 
claim to the RO in September 2003 for further development.  

The Board again remanded these issues to the RO, via the 
Appeals Management Center (AMC), for further development in 
March 2005.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  Competent medical opinion states that the veteran's 
claimed bilateral wrist and right ankle disorders are as 
likely as not related to his years of active service, 
especially service in the Persian Gulf region, and that the 
symptoms of arthralgias in both wrists and ankles are related 
to and explained by undiagnosed illness.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by arthralgias of the wrists was 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2006).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by arthralgia of the right ankle was 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and considering the favorable outcome of the 
Board's determination below, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §  3.303 
(2006).  

Direct service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred in or aggravated 
by military service.  38 C.F.R. §§  3.303(d), 3.304.  

Direct service connection requires medical evidence of a 
current disability; medical evidence, or in some cases lay 
evidence, of in-service occurrence or aggravation of a 
disease or injury; and, medical evidence of a nexus between 
an in-service disease or injury and the current disability.   
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see 
also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is 
pertinent to a claim for service connection, if corroborated 
by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-
27 (1993) (emphasis added).  

In addition, VA may pay compensation to a veteran who served 
on active duty in the Armed Services in the Southwest Asia 
Theater of operations during the Persian Gulf War with a 
qualifying chronic disability.  38 U.S.C.A. §§  1117, 1118.  

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Services in the Southwest Asia 
Theater of operations during the Persian Gulf War.  
38 U.S.C.A. § 1117(f).  The RO has accepted that the veteran 
served in Southwest Asia as an Air Force loadmaster.

During the pendancy of this appeal, Congress revised 
38 U.S.C.A. § 1117, effective March 1, 2002.  In the revised 
statute, the term "chronic disability" was changed to 
"qualifying chronic disability," and the definition of 
"qualifying chronic disability" was expanded to include (a) 
undiagnosed illness; (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms; or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.  

Effective on June 10, 2003, VA promulgated revised 
regulations to, in part, implement these statutory changes.  
See 38 C.F.R. § 3.317(a)(2).

The chronic disability claimed must not be attributable to 
any known clinical disease by history, physical examination, 
or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a),(b).  

The term "objective manifestations of a chronic disability" 
includes both "signs," in a medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).  

Signs or symptoms that may be manifestations of an 
undiagnosed illness or a chronic multi-symptom illness 
include joint pain and muscle pain.  38 U.S.C.A. § 1117(g).  

The veteran had a VA medical examination of the joints 
(specifically wrists, knees, and right ankle) in March 2001.  
The examiner reviewed the VA claims file and the veteran's 
service medical record.  

On the basis of his review of the records, and his interview 
and examination of the veteran, the examiner diagnosed 
arthralgias, cause unknown and unlikely to be related to any 
exposures during military service.  

The examiner noted that there was absolutely no evidence of 
inflammatory arthritis and that less-than-common causes of 
arthralgias had been excluded.  

The veteran had a VA examination specifically of the wrists 
and ankles in November 2005.  The examiner reviewed the 
veteran's claims file and electronic VA treatment records.  
The examiner performed a physical examination and noted his 
clinical observations as well as the veteran's subjective 
report of symptoms.  

The examiner also reviewed X-ray studies of the wrists and 
ankles.  The examiner's impression was that of bilateral 
wrist and ankle disorders presenting as nonspecific 
arthralgia.  

The examiner stated that the veteran's current wrist and 
ankle disorders are not chronic and not attributable to a 
known diagnosis.  However, the examiner stated that it is at 
least as likely as not that the veteran's arthralgias are 
related to his years of military service, and that the 
symptoms of arthralgias in both wrists and ankles are related 
to and explained by undiagnosed illness.  

Based on the evidence above, the Board finds that VA 
examiner's opinion constitutes medical evidence that the 
veteran's claimed bilateral wrist disorder and claimed right 
ankle disorder are due to military service, either on a 
direct basis or as a result of an undiagnosed illness.  

Accordingly, by extending the benefit of the doubt to the 
veteran, the criteria for service connection are met.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App.  49, 53-56 (1990).  



ORDER

Service connection for arthralgia of the wrist is granted.  

Service connection for arthralgia of the right ankle is 
granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


